DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on February 28, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) diffusion unit for converting…in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “a center line of a distribution angle…in a case where the screen and the optical axis are orthogonal…is set to tilt in a direction identical 
Claim 2 is rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Hotchner (US 2,639,918).
	As to claim 1, Hotchner teaches a headup display device (Hotchner Figs. 1-6; note preamble intended use), a projector for projecting projection light (Hotchner Fig. 1 - 2, 62; col. 2:15-20; col. 6:18-32), the screen being tilted with respect to an orthogonal plane orthogonal to an optical axis of the projection light (Hotchner Fig. 6 - X-X, Y-Y; col. 7:15-20), and including a diffusion unit for converting the projection light into diffusion light (Hotchner Fig. 6; col. 6:33-40), wherein a center line of a distribution angle of the diffusion case where the screen and the optical axis of the projection light are orthogonal to each other is set to tilt in a direction identical to a tilt direction of the screen with respect to an orthogonal line orthogonal to an output surface of the screen (Hotchner Figs. 5, 6; col. 7:7-30 - center line(s) of diffusion light is rotated clockwise when screen is also rotated clockwise (i.e. clockwise vs. clockwise = identical)).

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Segawa (US 2016/0266283).
	As to claim 1, Segawa teaches a headup display (Segawa Fig. 1), comprising a projector for projecting projection light (Segawa Fig. 1 - 210), and a screen on which the projection light form an image for diffusing the projected light (Segawa Fig. 4 - 360; para. [0033]), the screen being tilted with respect to an orthogonal plane orthogonal to an optical axis of the projection light (Segawa Fig. 11B - 362; Fig. 13), and including a diffusion unit for converting the projection light into diffusion light (Segawa Fig. 11B - 362; para. [0048]), wherein a center line of a distribution angle of the diffusion light in a case where the screen and the optical axis are orthogonal to each other is set to tilt in a direction identical to a tilt direction of the screen with respect to an orthogonal line incident angle -20, 0, +20 degrees results in output peak (center line) of distribution angle in the identical direction (-30, 0, +30) degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hotchner as applied to claim 1 above, and further in view of Kamijima (US 2005/0078367; cited by Applicant).
	As to claim 2, Hotcher teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hotcher further teaches the diffusion unit is a microlens array (Hotchner Fig. 5 - 5, 6; Fig. 6 - 52, 62), but doesn’t specify the micro .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa as applied to claim 1 above, and further in view of Usukura et al. (US 2018/0321488).
	As to claim 2, Segawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Segawa further teaches the diffusion unit is a microlens array (Segawa Fig. 11B - 380a, 380b; para. [0060]), but doesn’t specify the micro lens array has a curvature increasing in a direction identical to the tile direction of the screen.  In the same field of endeavor Usukura teaches a head up display with projection screen having microlenses has a curvature increasing in a direction identical to the tile direction of the screen (Usukura Fig. 8 - 25a, 25e, 25d; para. [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the curvature increasing since, as taught by Usukura, such change in curvature allows for shifting the brightness peak so as to improve image quality (Usukura para. [0005], [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2021